DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on June 23, 2022, amended claim 1 is entered. Claim 5 is cancelled by this amendment. Claims 1-4, 6 and 7 are pending.
Response to Arguments
At p. 4 of the reply Applicant’s representative incorrectly states that claim 1 is amended in response to the objection.  The objection is maintained.
At p. 6 of the Reply, Applicant argues that Schwager does not teach a butt joint. Examiner respectfully disagrees. Schwager teaches “the two portions 111, 115 can be joined together in abutment, via in each case an annular front face lying perpendicularly with respect to the longitudinal center axis 101, and adhesively bonded and/or welded.” Col 16, ln 37-40.
In response to applicant's argument that Haase is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Nevertheless, a new ground of rejection is set forth in view of Tremulis.
At p. 8 of the Reply, Applicant argues that Brown does not teach at the the core wire is glued to the inner wall of the proximal tube at the butt joint and glued to an inner wall of the distal tube at the butt joint. Examiner respectfully disagrees. Brown teaches the core wire is bonded to an inner wall of the distal tube at a joint (“the tether may be engaged to any portion of the catheter assembly desired.” Col 3, ln 29-30; “the tether 14 is engaged to at least one engagement area 23 of the hypo-tube 16 and/or the mid-shaft tube 46 as desired.” Col 4, ln 54-56 (emphasis added); “The distal engagement region 23 of the tether 14 is at or adjacent to the second or distal end of the hypo-tube 16 and/or the distal outer shaft 24.” Col 4, ln 65-67;  “the tether 14 may be engaged to the polymer shaft 15, the hypo-tube 16 and/or the distal outer shaft 24 at any location or locations desired.” Col 5, ln 12-14 (emphasis added); Figs. 3-5).  
Regarding “at the the core wire is glued to the inner wall of the proximal tube at the butt joint,” Schwager teaches the claimed limitation (“adhesive” col 4, ln 54-58; col 12, ln 65 to col 13, ln 1). 
Applicant should note that “at” means “near.” https://ahdictionary.com/word/search.html?q=at
Claim Objections
Claim 1 is objected to because of the following informalities:  “the outer diameter” should be “an outer diameter” since there is no earlier recitation of the term.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,138,565 B2 to Schwager (cited by Applicant) in view of US 4,964,409 to Tremulis (cited by Applicant) and US 8,685,053 B2 to Brown (previously cited).
As to claim 1, Schwager teaches a catheter and guide wire assembly (100) for measurement of blood pressure in a living body, comprising: 
a proximal tube (111) having a distal end and a proximal end (Fig. 1); 
a distal tube (115) having a distal end and a proximal end, which is connected to the distal end of the proximal tube (col 12, ln 19-28); 
a fluid-permeable coil (150) having a distal end and a proximal end, which is connected to the distal end of the distal tube (col 12, ln 29-33); 
a distal tip (170), in which the distal end of the fluid-permeable coil is secured (col 12, ln 39-41); and 
a core wire (130), which is attached in the proximal tube (col 12,ln 65 to col 13, ln 1) and which extends through a portion of the proximal tube, the distal tube and the fluid-permeable coil (col 13, ln 1-4), and is secured in the distal tip (col 13, ln 4-6), wherein the proximal tube (111), the distal tube (115), and the fluid-permeable coil (150) are all hollow, and provide an interior fluid line extending from the fluid- permeable coil (150) to the proximal end of the proximal tube (Abstract, Figs. 1-3), characterized in that the distal end of the proximal tube and the proximal end of the distal tube are connected by a butt joint (“the two portions 111, 115 can be joined together in abutment, via in each case an annular front face lying perpendicularly with respect to the longitudinal center axis 101, and adhesively bonded and/or welded.” Col 16, ln 37-40) and wherein the core wire is glued to the inner wall of the proximal tube at the butt joint (“adhesive” col 4, ln 54-58; col 12, ln 65 to col 13, ln 1).
Schwager does not explicitly teach that the outer diameter of the catheter and guide wire assembly is about 0.014 inches (about 0.36 mm). Tremulis teaches the outer diameter of the catheter and guide wire assembly is about 0.014 inches (about 0.36 mm) (since “the catheter and guide wire assembly” appears to refer to the preamble, the claim limitation is interpreted as referring to any outer diameter of any portion of proximal tube, distal tube, coil, tip or core wire; col 4, ln 44-57). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to provide a catheter and guide wire assembly, as taught by Schwager, with an outer diameter of about 0.014 inches, as taught by Tremulis, to provide a suitable outside diameter for coronary applications.
Although Schwager teaches an additional connection of the core wire to an inner wall (col 16, ln 48-52) and Tremulis teaches an additional, glued (col 4, ln 21-22; col 5, ln 21-25) connection of the core wire to an inner wall (col 4, ln 11-14; 21, Fig. 1), Schwager and Tremulis do not explicitly teach the core wire is bonded to an inner wall of the distal tube at the butt joint.  Brown teaches the core wire is bonded to an inner wall of the distal tube at a joint (“the tether may be engaged to any portion of the catheter assembly desired.” Col 3, ln 29-30; “the tether 14 is engaged to at least one engagement area 23 of the hypo-tube 16 and/or the mid-shaft tube 46 as desired.” Col 4, ln 54-56 (emphasis added); “The distal engagement region 23 of the tether 14 is at or adjacent to the second or distal end of the hypo-tube 16 and/or the distal outer shaft 24.” Col 4, ln 65-67;  “the tether 14 may be engaged to the polymer shaft 15, the hypo-tube 16 and/or the distal outer shaft 24 at any location or locations desired.” Col 5, ln 12-14 (emphasis added); Figs. 3-5; see also “chemically bonded” col 4, ln 11 & 28).  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to place the additional glued connection of Schwager and Tremulis at the joint, as taught by Brown, to provide an internal reinforcement for the butt joint and/or secure the core wire such that it provides a stiffness in movement that comes from securing the core wire closer to the joint.

As to claim 6, Schwager, Tremulis and Brown make obvious the catheter and guide wire assembly according to claim 1. Tremulis further teaches wherein the wall thickness of the proximal tube(10) is larger than about 0.040 mm (subtract inner diameter from outer diameter of proximal tube 10 col 4, ln 44-57).

As to claim 7, Schwager, Tremulis and Brown make obvious the catheter and guide wire assembly according to claim 1. Tremulis further teaches wherein the wall thickness of the distal tube (12) is less than about 0.050 mm (subtract inner diameter from outer diameter of distal tube 12 col 4, ln 44-57).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager, Tremulis and Brown, as applied to claim 1 above, and further in view of US 2003/0069521 A1 to Reynolds (Cited by Applicant).  Schwager, Tremulis and Brown do not teach wherein the butt joint is a square butt joint, or a beveled butt joint with a bevelment angle β such that 0°≤β≤30°.  Reynolds teaches wherein the butt joint is a square butt joint, or a beveled butt joint with a bevelment angle β such that 0°≤β≤30° (para [0039]-[0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the square or beveled butt joint of Reynolds with the butt joint of Schwager to blend stiffness and for a flexibility transition region (see last 2 sentences of [0039]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager, Tremulis and Brown, as applied to claim 1 above, and further in view of US 5,454,788 A to Walker (previously cited).  Schwager, Tremulis and Brown do not teach wherein a shrinking tubing is shrunk over the butt joint.  Walker teaches wherein a shrinking tubing is shrunk over the butt joint (col 10, ln 52-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the shrink tubing of Walker with the butt joint of Schwager, Tremulis and Brown to provide reinforcement of the bonded joint and provide a smooth exterior surface at the location of the joint.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager, Tremulis, Brown and Walker as applied to claim 3 above, and further in view of Reynolds.  Schwager, Tremulis, Brown and Walker do not explicitly teach shrinking tubing extends at least 0.5 mm on the proximal and distal sides of the butt joint. Reynolds shows tubing extending on proximal and distal sides of the butt joint (Figs.1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the shrink tubing as needed to provide reinforcement of the bonded joint and provide a smooth exterior surface at the location of the joint.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,931,603 B2 discloses a tubular butt joint in a guidewire (col 5, ln 14-18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791